816 So. 2d 267 (2002)
Jimmy L. COOK, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-4080.
District Court of Appeal of Florida, First District.
May 22, 2002.
Tangi C. Uher of Potter & Uher, P.A., Pensacola, for Appellant.
Robert A. Butterworth, Attorney General; Robert R. Wheeler, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The state presented sufficient evidence from which the jury could have reasonably found (as it did) that appellant was guilty of possession of a firearm by a convicted felon. See, e.g., Daniels v. State, 718 So. 2d 1274, 1275 (Fla. 2d DCA 1998) (proof of either actual or constructive possession of a firearm is sufficient to support a conviction for possession of a firearm by a convicted felon). Accordingly, we affirm appellant's conviction for that offense. However, because the state presented no evidence demonstrating that appellant had the firearm either on his person or "within immediate physical reach with ready access with the intent to use the firearm during the commission of the offense" as required by section 775.087(4), Florida Statutes (2000), we reverse the three-year mandatory minimum sentence imposed pursuant to that statute, and remand with directions to strike that portion of the sentence.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
BARFIELD, WEBSTER and BENTON, JJ., CONCUR.